Case 8:18-cv-00960-RGK-KES Document 140 Filed 04/29/20 Page 1 of 1 Page ID #:2053



    1
    2
    3
    4                                                                      O
    5
    6
    7
    8                         UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11     ROBERT LACAMBRA,                          Case No. 8:18-cv-00960-RGK-KES
  12                 Plaintiff,
  13           v.                                 ORDER ACCEPTING REPORT AND
                                                  RECOMMENDATION OF UNITED
  14     CITY OF ORANGE, et al.,                   STATES MAGISTRATE JUDGE
  15                 Defendants.
  16
  17
  18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
  19    records and files herein, along with the Report and Recommendation of the United
  20    States Magistrate Judge. The Court accepts the findings, conclusions, and
  21    recommendations of the United States Magistrate Judge.
  22          IT IS THEREFORE ORDERED that the Moving Parties’ Motions to Dismiss
  23    are granted and all claims against them are dismissed with prejudice.
  24
  25
        DATED: April 29, 2020                 ____________________________________
  26                                          R. GARY KLAUSNER
  27                                          UNITED STATES DISTRICT JUDGE
  28
